Citation Nr: 0306339	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury.  

2.  Entitlement to a compensable evaluation for right wrist 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which, in 
pertinent part, granted service connection for residuals of a 
right ankle injury and for right wrist tendonitis, both with 
noncompensable evaluations.  In March 2000, the rating for 
the veteran's service-connected right ankle disability was 
increased to 10 percent disabling.  

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  A transcript of an earlier hearing at the RO is also 
on file.

In October 2002, the Board undertook additional development 
of the issues currently on appeal.  The additional 
development has been completed and those issues are now ready 
for appellate consideration.  In March 2003, the Board wrote 
the veteran and his representative informing them of the 
additional evidence received in regard to those issues and 
provided copies of the evidence for review.  The veteran and 
his representative were informed that they had 60 days to 
submit additional evidence or argument in response to the new 
evidence.  In March 2003, additional argument was submitted 
in response to the new evidence.  

It is noted that the currently assigned evaluations for the 
issues on appeal are the initial ratings assigned.  Thus, the 
issues before the Board are taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's right wrist disability is manifested by 
limitation of motion, pain, tenderness and edema.  Such 
functional losses equate to a compensable loss of motion of 
right wrist.  

3.  The veteran's right ankle disability is manifested by 
subjective complaints of pain.  Clinical examination has 
shown that his right ankle is stable and essentially 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for the veteran's service-connected right wrist disability 
have been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, 4.71a, 
Diagnostic Codes 5024, 5214, 5215 (2002).  

2.  The criteria for an evaluation higher than 10 percent for 
the veteran's service connected right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, 4.71a, 
Diagnostic Code 5271 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in April 2001 correspondence from the 
RO.  In this regard, the Board notes that the April 2001 RO 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  


I.  Factual Background

A review of his service medical records reflects that in 
August 1996, the veteran was seen with complaints of pain and 
mild tenderness of the right wrist after a fall.  Diagnoses 
included de Quervain's tenosynovitis.  

On VA examination in August 1999, the veteran reported that 
he fell on his right wrist during physical training while on 
active duty.  He said that he currently had weakness in the 
right wrist and discomfort on the volar aspect of the joint.  
The veteran related that the wrist felt tender with extreme 
dorsiflexion.  He stated that he twisted his right ankle in 
1995 or 1996 during service.  He said that he noticed 
swelling in the joint when running or when he was on his feet 
for a prolonged period of time.  Physical examination of the 
right wrist revealed full range of motion.  Dorsiflexion was 
from 0 to 70 degrees, palmar flexion was from 0 to 80 
degrees, radial deviation was 0 to 20 degrees and ulnar 
deviation was 0 to 45 degrees.  The right ankle measured 29 
centimeters in circumference compared to 27 1/2 on the left.  
Slight swelling of the right ankle was noted with diminished 
dorsiflexion from 0 to 15 degrees.  Plantar flexion was 
normal at 0 to 45 degrees.  It was noted that regarding the 
right wrist and ankle, the veteran demonstrated no evidence 
of fatigability, weakened movement, incoordination, 
functional loss of range of motion or further pain.  The 
diagnoses included right wrist discomfort most consistent 
with tendonitis and right ankle discomfort most consistent 
with mild chronic strain.  X-ray studies of the right wrist 
and right ankle were normal.  

On VA examination in September 2001, the veteran reported no 
specific right ankle complaints, instability, loss of range 
of motion or weakness.  He stated that since his last 
evaluation, nothing has changed regarding his right wrist.  
It was noted that the veteran was given a wrist splint for 
right wrist symptoms.  He indicated that he had some pulling 
in his mid wrist dorsal when he maximally dorsiflexes or 
palmar flexes.  On physical examination, there was no 
crepitus or pain on general rotation of the wrists.  Range of 
motion was normal.  Examination of the right wrist area 
revealed no tenderness or ganglion.  The veteran demonstrated 
excellent grip and pinch.  Lower extremity examination 
reflected a normal gait.  Equal circumference of the ankles 
was noted.  The veteran reported pain in the medial malleolus 
proximal aspect of the right ankle.  No pain on palpation of 
the lower medial malleolus was shown.  Range of motion of the 
ankle was within normal limits.  Rotation of the ankle caused 
no discomfort.  Heel and toe walk was accomplished without 
difficulty.  No pain on palpation or instability of the 
talofibular joint was shown.  The diagnoses included normal 
clinical examination of the right ankle with insufficient 
clinical evidence of acute or chronic impairment of the 
ankle; normal clinical examination of the right wrist with 
insufficient evidence of acute or chronic impairment of the 
wrist.  No reports of excess fatigability, pain or weakness 
with activities of daily living were noted.  X-ray studies of 
the right ankle and right wrist were normal.  

During the June 2002 Travel Board hearing, the veteran 
testified that he had difficulty with employment in the 
restaurant field due to his right ankle and right wrist 
disabilities.  He said that he didn't participate in sports 
and other physical activities due to swelling and pain in his 
wrist and ankle.  He stated that he wore a brace on his right 
wrist and ankle on a daily basis.  The veteran related that 
he lost sleep due to discomfort in his ankle.  He said that 
he had increased limitation of motion in the right ankle.  
The veteran noted that his right wrist pain increased 
following activity.  

VA medical records dated from June 2000 to June 2002 show 
that the veteran was seen for a variety of disorders 
including right wrist and right ankle complaints.  A June 
2000 record shows that diagnoses included chronic tendonitis 
of the wrist and chronic ligament strain of the right ankle.  
A December 2000 record notes that the veteran had right wrist 
carpal tunnel syndrome.  A right wrist splint was mildly 
successful in alleviating his symptoms.  A May 2002 record 
shows that the veteran was seen with complaints of right 
wrist and ankle pain and swelling.  Diagnoses included right 
wrist and ankle sprain/tendonitis.  

On VA examination in February 2003, the veteran indicated 
that he had anterior and lateral aches in the right ankle 
which increased with weather changes and prolonged activity.  
He denied swelling but used an ankle brace.  It was noted 
that he had not had any treatment for right ankle symptoms in 
the last year or two.  His symptoms were mild by his 
description.  The veteran denied fatigability, weakness, 
history of recurrence, sprains, or giving way of the right 
ankle.  The veteran indicated that he had increased swelling 
and pain along the area of the medial dorsal side of his 
right wrist.  He denied any weakness, numbness, tingling, 
fatigability or giving way.  He reported increased right 
wrist pain with activity.  On physical examination, the right 
ankle showed some mild diffuse tenderness across the joint 
line.  No swelling was shown in the right ankle.  Lateral 
collateral ligaments were stable.  Range of motion testing 
revealed dorsiflexion of 25 degrees and plantar flexion of 40 
degrees.  The veteran demonstrated normal strength in flexion 
and extension of the ankle and normal sub-talar motion.  The 
veteran had a normal gait with no antalgia favoring the right 
side.  Minimally increased pain with resisted motion was 
shown.  No fatigability, weakness or incoordination of motion 
was seen.  The right wrist had full range of motion with 
dorsiflexion of 85 degrees, palmar flexion of 80 degrees, 
radial deviation of 15 degrees, and ulnar deviation of 20 
degrees.  Tenderness and mild edema were shown along the 
first dorsal compartment sheath.  A positive Finkelstein 
maneuver was noted.  Increased pain with resisted thumb 
elevation and extension were also noted.  The veteran 
demonstrated normal grip strength and had normal dorsi and 
palmar flexion strength in the wrist.  No other areas of 
tenderness, swelling or deformity were shown.  The diagnoses 
included mild to moderate de Quervain's tenosynovitis of the 
right wrist and history of ankle sprain with subjective 
complaints of pain but no significant exam abnormalities.  
The examiner noted that the veteran's current wrist symptoms 
were related to his service-connected right wrist tendonitis.  
The examiner indicated that the veteran's symptoms had been 
aggravated by his current occupation.  It was noted that 
activity related pain and pain with motion would result in an 
additional 10 degree range of motion loss.  The examiner 
related that the veteran's right ankle disability was stable 
and essentially asymptomatic.  


II.  Analysis

A.  Right Ankle Disability

Historically, service connection for residuals of a right 
ankle injury was granted in November 1999 with a 0 percent 
(noncompensable) evaluation.  In March 2000, the RO granted 
an increased 10 percent rating for the veteran's right ankle 
disability.  The veteran contends that an evaluation in 
excess of 10 percent is warranted.  

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for a rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  According to 
Plate II of 38 C.F.R. § 4.71, an ankle's full plantar flexion 
is accomplished between zero and 45 degrees, while its full 
dorsiflexion is accomplished between zero and 20 degrees.  
See 38 C.F.R. § 4.71, Plate II.  The Board also notes that, 
where the requirements for a compensable evaluation are not 
met, a zero percent evaluation must be assigned.  38 C.F.R. 
§ 4.31.  

Taking into account all of the evidence set out above, the 
Board finds that the veteran is currently properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Code 5271.  In 
this regard, the Board notes that, results from the 2003 VA 
examination shows that the veteran's right ankle disability 
is essentially stable and asymptomatic.  It was noted that he 
demonstrated normal range of motion with no objective 
evidence of pain, swelling or other abnormalities.  X-rays 
studies were entirely normal.  Moreover, the 2001 VA 
examination reflected insufficient evidence of any acute or 
chronic impairment of the right ankle.  The 1999 VA 
examination report showed some decreased range of motion and 
swelling.  Mild chronic strain of the right ankle was 
diagnosed.  VA outpatient treatment records show some 
treatment for right ankle complaints, including issuance of 
an ankle brace.  In this case, as noted, the veteran's right 
ankle range of motion is normal.  Thus, marked limitation of 
motion as required for a 20 percent rating under Code 5271 is 
not shown.  Moreover, with consideration of the DeLuca 
provisions pertaining to functional impairment due to pain, 
weakness and instability, the Board does not find that the 
motion of the veteran's right ankle is marked.  

Thus considering all the evidence of record, the Board finds 
that the veteran's disability results in no more than 
moderate limitation of motion of the right ankle, which is 
reflected in the current 10 percent rating under Diagnostic 
5271.  

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's right ankle disability 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  There is absolutely no objective showing that this 
disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  Although 
the veteran has reported that he had difficulties with 
employment in the restaurant field due to his ankle 
disability, all of the veterans VA examinations have 
indicated that the veteran's disability is not severe, and in 
fact, the evidence of record concerning this appeal does not 
show that the veteran has been hospitalized at any time for 
his right ankle disability.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered alternate rating codes under which 
residuals of left ankle sprain might be evaluated.  However, 
absent ankylosis of the ankle joint, ankylosis of the 
subastragalar joint or tarsal joint, malunion of the os 
calcis or astragalus, or malunion of the tibia, no basis is 
provided for assignment of a higher rating under potentially 
applicable rating codes.  Diagnostic Codes 5270, 5272, 5273.  

In sum, a rating in excess of 10 percent is not warranted.  
The preponderance of the evidence is against the claim for an 
increased rating for a right ankle disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Right Wrist Disability

Service connection for the veteran's right wrist disability 
was granted by rating action dated in November 1999 and a 
noncompensable disability evaluation was assigned.  In the 
veteran's case, information on file notes that the veteran is 
right hand dominant.  Tendonitis of the right wrist is 
analogously rated to 38 C.F.R. § 4.71a, Diagnostic Code 5024 
which provides that tenosynovitis is rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5024.  

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Thus, for tenosynovitis, the 
veteran should only be rated with the applicable codes 
involving limitation of motion.  

For limitation of motion of the wrist, Diagnostic Code 5215 
provides that dorsiflexion (extension) of the wrist of the 
non-dominant or dominant hand limited to less than 15 degrees 
is evaluated as 10 percent disabling.  Palmar flexion of 
either hand limited in line with the forearm is evaluated as 
10 percent disabling.  The rating schedule does not provide 
for a higher rating for limitation of motion of the wrist in 
the absence of ankylosis, covered in Diagnostic Code 5214.  

A review of the medical evidence reveals that the veteran's 
right wrist range of motion is not limited to the degree 
required to allow for the assignment of a compensable 
disability rating under Diagnostic Code 5215.  However, by 
referring to 38 C.F.R. § 4.71, Plate I, the Board observes 
that, according to the medical evidence, the veteran's range 
of motion is nonetheless somewhat limited compared to that 
which is considered normal.  In addition, the 2003 examiner 
noted that activity-related pain and pain on motion would 
result in an additional 10 degree limitation of motion.  
Moreover, there is some evidence showing instances of mild 
edema, pain, and discomfort to resistance attributed to the 
right wrist, which, when considered together, appears to 
cause the veteran some functional impairment.  Thus, the 
Board finds that, despite not meeting the specific schedular 
criteria for the assignment of a 10 percent disability rating 
for the right wrist under Diagnostic Code 5215, by resolving 
reasonable doubt in favor of the veteran, a 10 percent rating 
for the veteran's right wrist disability is warranted after 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca are 
considered.  This is especially true in view of this being 
the appellant's major hand.

However, an evaluation in excess of 10 percent for his right 
wrist disability is not warranted.  A 10 percent evaluation 
is the maximum allowable rating under this Code for both the 
major and minor extremities.  Higher ratings could only be 
assigned for ankylosis of the right wrist.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5214.  As noted, there were range of 
motion findings, thus ankylosis is not shown.  Thus, a 10 
percent evaluation, but no higher, is warranted for the 
veteran's service-connected right wrist disability.  


ORDER

Entitlement a rating in excess of 10 percent for a right 
ankle disability is denied.  

Entitlement to a 10 percent rating, but no more, is granted 
for a right wrist disability, subject to the laws and 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

